 1                                                                  The Honorable Ricardo S. Martinez

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   ALISHA SILBAUGH, an individual,               ) No.: 2:17-cv-01759-RSM
                                                   )
 9          Plaintiff,                             ) STIPULATED MOTION AND ORDER TO
                                                   ) STAY DEADLINES
10          vs.                                    )
                                                   )
11   PETE BUTTIGIEG, Secretary of the              ) NOTED FOR CONSIDERATION:
     Department of Transportation,                 ) July 14, 2021
12                                                 )
                           Defendant.              )
13                                            STIPULATION

14          Plaintiff Alisha Silbaugh and Defendant Pete Buttigieg, through their respective counsel,

15   hereby stipulate to stay the remaining case deadlines and the trial date until after the Court rules

16   on defendant’s pending motion for summary judgment, Dkt. #65. Defendant has moved for

17   summary judgment on all claims.

18          The court “has broad discretion to stay proceedings as an incident to its power to control

19   its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Landis v. N. Am. Co., 299

20   U.S. 248, 254 (1936). In determining whether to grant a motion to stay, “the competing interests

21   which will be affected by the granting or refusal to grant a stay must be weighed.” Lockyer v.

22   Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (citing CMAX, Inc. v. Hall, 300 F.2d 265, 268

23   (9th Cir. 1962)). Those interests include: (1) “the possible damage which may result from the

24   granting of a stay,” (2) “the hardship or inequity which a party may suffer in being required to go
        STIPULATED MOTION                                                 UNITED STATES ATTORNEY
        AND ORDER                                                   700 STEWART STREET, SUITE 5220
        2:17-cv-01759-RSM                                              SEATTLE, WASHINGTON 98101
                  Page 1                                                       (206) 553-7970
 1   forward, and (3) “the orderly course of justice measured in terms of the simplifying or

 2   complicating of issues, proof, and questions of law which could be expected to result from a

 3   stay.” Id.

 4           In this case, the factors weigh in favor of granting the stay. Considering the first factor,

 5   the parties do not anticipate that granting a stay will cause damage to either party. The second

 6   factor favors a stay to conserve judicial resources and the parties’ resources. Pretrial deadlines

 7   are quickly approaching, including the July 26, 2021 deadline for plaintiff to submit her pretrial

 8   statement, the August 5, 2021 deadline for defendant to submit his pretrial statement, and the

 9   August 9, 2021 deadline to file motions in limine. Those submissions will require significant

10   time and resources. The parties will face hardships if they are required to endure the expense

11   and burden of completing that work when the case may be resolved (or at least the issues

12   narrowed significantly) by the pending motion for summary judgment.

13           The third factor, the orderly course of justice and judicial economy, also weighs in favor

14   of a stay. Judicial economy will be furthered if the Court is not burdened by motions in limine

15   that may be unnecessary if the case is dismissed. In addition, the orderly course of justice will be

16   furthered if the parties know what, if any, issues remain for trial before preparing for trial,

17   drafting motions in limine, and drafting their pretrial statements.

18           Therefore, the parties request that the Court stay this case pending a ruling on defendant’s

19   motion for summary judgment. If the Court’s ruling on that motion does not resolve the case,

20   the parties will file a joint status report within 30 days after the Court issues its ruling to propose

21   a new trial date and pretrial deadlines.

22   //

23   //

24   //
          STIPULATED MOTION                                                UNITED STATES ATTORNEY
          AND ORDER                                                  700 STEWART STREET, SUITE 5220
          2:17-cv-01759-RSM                                             SEATTLE, WASHINGTON 98101
                    Page 2                                                      (206) 553-7970
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2   DATED: July 14, 2021                 Longshot Law, Inc.

 3
                                          s/ Chalmers Johnson
 4                                        Chalmers Johnson, WSBA No. 40180
                                          PO Box 1575
 5                                        Port Orchard, Washington 98366
                                          Phone: (425) 999-0900
 6                                        Attorney for Plaintiff

 7

 8
     DATED: July 14, 2021                 TESSA M. GORMAN
 9                                        Acting U.S. Attorney

10                                        s/ Sarah K. Morehead
                                          s/ Heather C. Costanzo
11                                        SARAH K. MOREHEAD, WSBA #29680
                                          HEATHER C. COSTANZO, FLBA #37378
12                                        Assistant United States Attorneys
                                          United States Attorney’s Office
13                                        700 Stewart Street, Suite 5220
                                          Seattle, WA 98101-1271
14                                        Phone: (206) 553-7970
                                          Email: sarah.morehead@usdoj.gov
15                                        Email: heather.costanzo@usdoj.gov
                                          Attorneys for Defendant
16

17

18

19

20

21

22

23

24
        STIPULATED MOTION                              UNITED STATES ATTORNEY
        AND ORDER                                700 STEWART STREET, SUITE 5220
        2:17-cv-01759-RSM                           SEATTLE, WASHINGTON 98101
                  Page 3                                    (206) 553-7970
 1                                                  ORDER

 2           IT IS SO ORDERED. This case is stayed. If the pending dispositive motion does not

 3   resolve the case, the parties will file a joint status report within thirty days of the date the Court

 4   issues an order on the dispositive motion and request a new trial date and pretrial deadlines.

 5           DATED this 14th day of July, 2021.

 6

 7

 8                                                   A
                                                     RICARDO S. MARTINEZ
 9                                                   CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
         STIPULATED MOTION                                                 UNITED STATES ATTORNEY
         AND ORDER                                                   700 STEWART STREET, SUITE 5220
         2:17-cv-01759-RSM                                              SEATTLE, WASHINGTON 98101
                   Page 4                                                       (206) 553-7970
